Exhibit 10(o)

Excerpts from Marrinan September 18, 1990 Employment Offer Letter
(operative portions remaining in effect)

Pension:

Per Corporate Plan as previously submitted to you

Additionally, Snap-on Tools Corporation will pay you an additional monthly
lifetime benefit in the following amounts provided you retire on, or after, age
62:

at Age 62:

 

$6,015

 

 

 

at Age 65:

 

$7,181

 

This amount is fixed and will be payable to you only and will be in addition to
benefits payable under the Company’s Pension Plans.  This additional monthly
payment is based on providing you 7 1/2 years of additional credited service
above your actual service and projected earnings at age 62 and 65, using a base
starting salary of $140,000, increase 6% annually, with a projected annual
Officer Incentive compensation payout of 50%.

This additional monthly life time benefit shall be binding upon and be
enforceable by you only against the Company and any successor organization.

Employee Severance Agreement:

Your employment may be terminated for any reason whatsoever or no reason at all,
subject to twelve-months notice, or severance equivalent to your base salary at
that time in lieu of notice for each month or portion thereof that the notice is
less than twelve months.  In the event that Snap-on Tools Corporation implements
a policy for its Officers in the future which would afford you equivalent job
security and economic protection, this Employee Severance Agreement will expire.

This Employee Severance Agreement, with all its rights and obligations, shall be
binding upon, and inure to the benefit of, and be enforceable by you and your
heirs, beneficiaries and personal representatives against Snap-on Tools
Corporation and any successor organization.


--------------------------------------------------------------------------------